Bell, J.
This bill is an application by an executor to the court for their direction in regard to the proper performance of his duties. It is of the nature, in many respects, of a bill of interpleader, but it is not strictly a bill of that class, since the executor cannot bring the subject of the controversy and the parties who claim it before the court, and there leave them to litigate the matter among themselves. He is still bound to act in his official position, and must remain a party to the close of the controversy; while .the plaintiff) in a bill of interpleader, seeks only a decree that the bill has been properly filed, and may then retire from the case.
The bill is filed upon the well settled principle of equity, that any trustee, placed in circumstances in which he may have reasonable doubt as to the disposition of the funds in his hands, has a right, for his own safety; to apply to a court of equity for directions, making the persons interested parties to the proceeding. Curtis v. Chandler, 6 Mad. 123 ; Jones v. Stokell, 2 Bland. 409 ; Heyden v. Marmaduke, 19 Miss. 403; a principle always held equally applicable to the case of an executor or administrator. Rogers v. Ross, 4 Johns. Ch. 608 ; Irving v. Dickey, 9 Paige 533; Osborn v. Taylor, 12 Gratt. 117; Mohun v. Mohun, 1 Swanst. 203 ; Lewin on Trusts 456 ; Studholine v. Hodgson, 3 P. Wms. 303; Tucker v. Seaman’s Aid Society, 7 Met. 198; Angell v. Hadden, 16 Ves. 202 ; Farley v. Blood, 30 N. H. (10 Foster) 362 ; Floyd v. Barker, 1 Paige 480 ; Decker v. Miller, 2 Paige 149 ; Irving v. Dekay, 9 Paige 521; Rashleigh v. Masters, 1 Ves. Jr. 205 ; 2 Wms. Ex. 1624.
*532The principle by which cases of this sort are governed is stated by Woods, J., in Farley v. Blood, 30 N. H. (10 Foster) 362, agreeably to Angell v. Hadden, 16 Ves. 202. “ Questions arising on bills of interpleader are disposed of in various modes, according to the nature of the question and the manner in which it is brought before the court. An interpleading bill is considered as putting the defendants to contest their respective claims, as a bill by an executor, or trustee, to obtain the direction of the court upon the adverse claims of the defendants. Therefore at the hearing, if the question between the defendants is ripe for decision, the court decides it; and if not ripe for decision, directs an action, or an issue, or a reference to a master, as best suited to the nature of the case.” See Mad. Ch. 177; Jer. Eq. Jur. 347; Welf. Eq. Pld. 157; Wat. Ed. Inj. 405.
Here the case is not ready for a hearing, much less ripe for decision. The defendants have severally answered, admitting the case made by the bill, but alleging certain extraneous facts, upon which the heirs-at-law claim that the legacies are void for uncertainty, and each of the other defendants claim that they are to be regarded as the legatees intended. These facts are denied by the replication, and the case cannot properly be heard until evidence is taken and submitted to the court.
At this stage of the case the parties, to save the expense of taking the evidence, submit to the court the question, whether this is a proper ease for the application of extrinsic evidence to aid in the interpretation of the will. As this is a question which must necessarily arise in the consideration of the case, and as its decision in no way depends upon the nature, or character, or amount of the evidence which may be taken, the court have not hesitated to examine it. The doubt as to the parties intended to take as legatees, arises from the fact that there is no society bearing the precise names mentioned in the will, *533while there are several that have names somewhat like them, and that might he supposed to he intended.
In Shore v. Wilson, (Lady Hewley’s Case) 9 C. & F. 355, 5 Scott N. R. 958, Parke, B., laid down the rule thus: “ For the purpose of applying the instrument to the facts, and determining what passes by it, or who take an interest under it, proof is admissible of every material fact that will aid the court to identify the person or thing mentioned in the instrument, and place the court, whose province it is to declare the meaning of the words of the instrument, as near as may be in the situation of the parties to it.”
The same principle is well stated by "Wigram on Extrinsic Evidence, cited by the defendants, and found in 1 Greenl. Ev. 326; 2 Wms. Exors. 925, note. A similar rule is laid down by Jarman, 2 Pow. Dev. 6; 2 Jar. on Wills 740 ; Wm. Ex. 989 ; 1 Greenl. Ev., sec. 288 ; Hornbeck v. Am. Bible Society, 2 Sandf. Ch. 133; Banks v. Phelan, 4 Barb. 80 ; Winslow v. Cummings, 3 Cush. 358 ; Minot v. Boston Asylum, 7 Met. 416; Tucker v. Seaman’s Aid Society, 7 Met. 416 ; Hiscox v. Hiscox, 5 M. & W. 363 ; 2 Phill. Ev. 280, 293; Doe v. Martin, 4 B. & Ad. 785; and Webster v. Atkinson, 4 N. H. 21; Second Cong. Soc. in Hopkinton v. First, 14 N. H. 315 ; Trustees v. Peaslee, 15 N. H. 319.